Citation Nr: 1038805	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from September 1969 to April 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, that denied the claims on appeal.

In July 2007, the Veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

In an October 2007 decision, the Board, in pertinent part, denied 
entitlement to service connection for hepatitis but, in a March 
2009 decision, the Board vacated that determination.  In October 
2007 and March 2009, the Board remanded the Veteran's claims to 
the RO for further evidentiary development.

The Veteran seeks service connection for a heart disorder.  On 
October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. § 1116, the Department of Veterans Affairs (VA) 
recently issued regulations through notice and comment rule-
making procedures to establish the new presumptions of service 
connection for those diseases.  Accordingly, on November 20, 
2009, the Secretary of Veterans Affairs (Secretary) directed the 
Board to stay action on all claims for service connection that 
cannot be granted under the current law, but that potentially may 
be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  Since the Veteran's 
claim for service connection for heart disease may be affected by 
these new presumptions, the Board must stay action with regard to 
this issue in accordance with the Secretary's stay.  Although the 
final rule amending 38 C.F.R. § 3.309(e) to add hairy cell 
leukemia and other chronic B-cell leukemias, Parkinson's disease, 
and ischemic heart disease to the list of diseases associated 
with exposure to certain herbicide agents was published on August 
31, 2010, the Secretary has not yet lifted the stay.  Once the 
stay has been lifted, adjudication of that claim will be resumed.  

In the Introduction to its March 2009 remand, the Board 
noted that, in December 2008, the Veteran and his 
representative submitted statements regarding his claim 
for service connection for posttraumatic stress disorder 
(PTSD) that was denied by the Board in October 2007, and 
referred the matter to the RO for appropriate action.  
However, there is no indication in the record that the RO 
has yet considered this matter and it is, again, referred 
to the RO to clarify the Veterna's intent and for 
appropriate development and adjudication as warranted.


FINDINGS OF FACT

1.  The objective and probative medical and other evidence of 
record preponderates against a finding that the Veteran currently 
has residuals of hepatitis.

2.  The objective and probative medical and other evidence of 
record preponderates against a finding that the Veteran's 
hypertension is related to his active military service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis are not 
met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (20010). 

2.  The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  By letters dated in February 2004, November 2007, 
and April 2009, the RO advised the Veteran of VA's notification 
and duty to assist obligations under the VCAA.  The claims were 
readjudicated in a June 2010 supplemental statement of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records and VA and non-
VA medical treatment records were obtained, to the extent 
possible, as well as records considered by the Social Security 
Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims files.  

As noted above, in March 2009, the Board remanded the Veteran's 
case to the RO for further development that included obtaining 
any recent VA treatment records, and scheduling him for a VA 
examination.  There has been substantial compliance with this 
remand, as the Veteran was scheduled for a VA examination 
regarding his hypertension and hepatitis in July 2009.  His 
recent VA treatment records, dated through February 2009, were 
also obtained.

The Board finds that the July 2009 VA examination report is 
adequate for rating purposes as the claims file was reviewed, the 
examiner reviewed the pertinent history, examined the Veteran and 
provided clinical findings and diagnoses from which the Board can 
reach a fair determination.  The records satisfy 38 C.F.R. 
§ 3.326.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.



II.	Service Connection

The Veteran contends that he has hepatitis and hypertension 
related to active service.  In his written statements and oral 
testimony, he asserts that, in 1971 while hospitalized for 
treatment of hepatitis, he experienced hypertension, for which he 
continued to receive treatment after his discharge.  Thus, he 
maintains that service connection for hepatitis and hypertension 
is warranted.

The Board has reviewed all the evidence in the Veteran's claims 
files, which includes his written contentions, service treatment 
and personnel records, private and VA medical records, VA 
examination reports, and personal hearing testimony.  Although 
the Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims files shows, or fails 
to show, with respect the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Cardiovascular-renal disease, including hypertension, if manifest 
to a degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations indicate that the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2010).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In relevant part, 38 U.S.C. § 1154(a) (2010) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death benefits.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  


Hepatitis

Service treatment records show that the Veteran was treated for 
infectious hepatitis from January through April 1971.  A report 
of medical history completed in April 1971, when the Veteran was 
examined for separation, contains the medical officer's notation 
that the Veteran had a history of infectious hepatitis that had 
resolved.

Post-service, the only mention of hepatitis is found in VA 
outpatient treatment records.  January and March 2003 records 
indicate that the Veteran was status post hepatitis B.  In 
January, it was noted that he was referred to the Hepatology 
clinic in December 2001, but the clinic responded and indicated 
that he had a past hepatitis B exposure that was not thought to 
be active at the time.  In March 2003, it was noted that 
Hepatology Clinic was consulted and reported that the Veteran had 
positive hepatitis surface and core antibodies with negative 
antigen and hepatitis B core antibody IgM negative.  It was again 
reported that the Hepatology Clinic indicated that the laboratory 
results demonstrated exposure to hepatitis B, but that hepatitis 
B was not active and the Hepatology Clinic rejected a consult.  
An October 2003 VA medical record also notes that the Hepatology 
Clinic had not deemed it necessary to further evaluate the 
Veteran.

Results of an ultrasound of the Veteran's liver performed by VA 
in May 2009 indicate that it was a limited exam in that it showed 
a dense, echogenic liver, considered fatty infiltrate or 
hepatocellular disease.




In July 2009, the Veteran underwent VA examination.  According to 
the examination report, the examiner reviewed the Veteran's 
medical records.  The VA examiner noted that, in 1971, the 
Veteran was treated for infectious hepatitis and did not have any 
altered sensorium, although he claimed he passed out and was 
unaware until hospitalized.  According to the VA examiner, the 
hospital discharge summary does not document any altered 
sensorium or hepatic encephalopathy with the Veteran's infectious 
hepatitis.  He was placed on convalescence and then returned to 
duty.  

Further, it was noted that the Veteran had not had any recurrence 
of his hepatitis that, in 2003, was determined to be hepatitis B 
by laboratory or serology.  He denied any complications such as 
hepatocellular carcinoma.  The Veteran told the VA examiner that 
he recalled developing jaundice and nausea and vomiting and being 
told he was sent to Japan to die.  But the VA examiner said that 
this was not confirmed by any of the service treatment records 
that did not report his prognosis was to die.  He was not 
rehospitalized for liver disease and never had a recurrence of 
jaundice, did not require a liver biopsy, and was not told that 
he had persistent or recurrent hepatitis nor cirrhosis; and there 
was no history of cirrhosis in the Veteran, and no history of 
liver malignancy or transplant.  He denied having hepatitis C.  
The Veteran said that when he got hepatitis, he believed he got 
it from the sentry dogs that he worked with as a part of the 
military police.  Otherwise, he had no complaints associated with 
his hepatitis history, with no chronic fatigue, and no malaise, 
nausea, or vomiting, anorexia, or arthralgias.  He denied any 
abdominal pain and particularly denied any right upper quadrant 
pain.

Upon clinical examination, the pertinent diagnosis was post 
infectious hepatitis in 1971, defined by serology as past 
hepatitis B infection with no evidence of chronic sequelae or 
evidence of hepatocellular carcinoma.  In the VA examiner's 
opinion, it was not at least as likely as not that the Veteran 
had any residuals of his in-service hepatitis.  The VA examiner 
noted the Veteran's history of treatment for infectious hepatitis 
in 1971 and that, in 2003, serology found he had a past hepatitis 
B infection but no active disease, for which he was declined a 
Hepatology Clinic visit, as noted in a January 2003 VA medical 
record.  According to the VA examiner, the Veteran did not have 
any chronic residuals of hepatitis B and his serology remained 
stable, without evidence of active disease and without a need for 
a liver biopsy. 

Here, the probative medical evidence record demonstrates that the 
Veteran does not now have hepatitis or residuals of hepatitis, 
nor has he been treated for hepatitis since his discharge from 
active service.  Indeed, the only post service references to 
hepatitis provide medical evidence that the Veteran does not 
currently have active hepatitis but, rather, that laboratory 
results demonstrate merely that he was exposed to hepatitis that 
is consistent with his in-service hepatitis. 

Significantly, in July 2009, the VA examiner who reviewed the 
Veteran's medical records and performed a clinical evaluation 
concluded that it was not at least as likely as not that the 
Veteran had any residuals of his in-service hepatitis.  The VA 
examiner explained that there was no evidence of active disease 
in January 2003 when the VA outpatient Hepatology Clinic decline 
to evaluate the Veteran and he did not have any evidence of 
active disease nor has he required a liver biopsy. 

Without competent evidence that the Veteran currently has the 
claimed disability, service connection cannot be granted.  
Because the evidence of record indicates that the Veteran had 
hepatitis at one time, but does not show him to currently have 
hepatitis or residuals thereof, his claim for service connection 
for hepatitis must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. at 225; Rabideau v. Derwinski, 2 Vet. App. at 144.


Hypertension

Service treatment records reveal that, when examined for 
induction in May 1969, the Veteran's cardiovascular system was 
normal, his blood pressure was 128/74, and he was found qualified 
for active service.  When hospitalized in 1971, records indicate 
that he had complaints of shortness of breath and chest pain in 
February 1971 but results of an electrocardiogram (EKG) conducted 
that same month to rule out ischemic heart disease were within 
normal limits.  A February 18, 1971 nursing note contains a blood 
pressure reading of 170/100 and reflects that the Veteran had an 
episode of severe chest pain over the cardiac area.  On February 
19th, the Veteran's blood pressure was 128/78 and he reported 
feeling a little weak and having an episode of chest pain. 

A March 1, 1971 service treatment record indicates that the 
Veteran had a heart murmur attributed to a floppy valve.  The 
murmur was described as an early mid systolic murmur heard better 
in the sitting position.

When examined for separation from active service in April 1971, 
the Veteran denied having pain or pressure in chest, palpitation 
or pounding heart, and high or low blood pressure, and clinical 
evaluation of his chest, heart, and vascular system was normal.  
His blood pressure readings were 108/74, 108/72, and 105/70.  He 
denied any change in his medical condition in a signed statement 
dated on April 26, 1971. 

Post-service medical evidence, including VA and non-VA medical 
records dated from April 2001 to February 2009, contains 
references to hypertension and heart problems.  An April 2001 VA 
medical record reveals that a chest x-ray was taken at that time 
due to new-onset hypertension.  In February 2002, the Veteran was 
diagnosed with uncontrolled hypertension.  The private treatment 
records from M.T.M., M.D., dated from April to September 2002, 
indicate that the Veteran was diagnosed with malignant 
hypertension in April 2002.  Subsequent VA medical records 
include diagnoses of controlled and uncontrolled hypertension and 
essential hypertension.

As to his heart condition, according to a December 2001 VA 
medical record, the Veteran was seen with chest pain and it was 
noted that results of an EKG taken at the time showed no specific 
changes in the inferior lead of T-wave.  

Results of a left heart catheterization performed by VA in April 
2002 included normal coronaries with mildly decreased ejection 
fraction (EF).  

The Veteran was also treated by Dr. M. for chest pain in April 
2002, whose assessment included coronary artery disease and chest 
pain, possible coronary 



artery disease.  In May 2002, however, Dr. M.'s assessment was 
atypical chest pain, resolved.

A March 2003 VA treatment record indicates that the Veteran had 
possible mild decreased left ventricular function by cardiac 
catheterization after complaining of chest pain and, in October 
2003, it was noted that he was seen with a history of atypical 
chest pain for the past two years.  The Veteran underwent Bruce 
Protocol (stress) testing that same month, but the conclusion was 
non-diagnostic due to his inability to reach the target heart 
rate.  Results of a chest x-ray performed in October 2003 showed 
no active disease.  Results of the myocardial perfusion/stress 
test performed at the time were abnormal (according to the July 
2009 VA examination report discussed below).

When seen in the VA outpatient clinic in February 2004, the 
Veteran said that he was doing great and still had left sided-
chest pain associated with sweating and shortness of breath.  The 
impression was that the Veteran's hypertension was well 
controlled.  Chest pressure was noted, with the 2002 normal 
cardiac catherization results, and that results of a nuclear 
stress test were inclusive.  The examiner speculated that the 
Veteran's might have an anxiety disorder.

VA medical records reveal that, in May 2004, the Veteran 
underwent an Agent Orange Registry examination.  Results of the 
October 2003 myocardial perfusion study were noted.  Diagnoses 
included hypertension in 2001, and chest pain with inconclusive 
cardiolyte GXT, followed by left heart catherization 
demonstrating normal coronary artery use with mildly decreased EF 
in 2002.  

A June 2005 VA medical record includes the Veteran's history of 
atypical chest pain and his report of continued occasional left-
sided chest pressure unrelated to exertion.  A stress test was 
ordered and results of that August 2005 test were abnormal, 
according to the July 2009 VA examination report.

When seen in the VA outpatient clinic in August 2006, the 
Veteran's hypertension was uncontrolled, and his atypical chest 
pain was stable.

A December 2007 VA emergency room record indicates the Veteran 
complained of chest pressure.  Results of an EKG taken at the 
time were negative and the assessment was atypical chest pressure 
in patient with known hypertension.  The examiner reviewed the 
Veteran's records, noting the negative catherization in 2002 and 
ongoing chronic pain and negative EKG results.

A January 2008 VA medical record reflects the Veteran's past 
medical history of hypertension and atypical chest pain, with 
negative cardiac catherization in 2002.  The Veteran's 
hypertension was controlled and his chest pain was stable.  A new 
stress test was ordered.

VA medical records indicate that results of an EKG performed in 
May 2009 showed sinus bradycardia but were otherwise considered 
normal.  Results of a chest x-ray taken at the time were 
unchanged since June 2005 with no evidence of active 
cardiopulmonary disease.  Results of a myocardial perfusion study 
performed in June 2009 revealed mild left ventricular chamber 
dilation with a calculated EF of 41 percent, moderate ischemia of 
the mid and distal anterior wall and apex with no evidence of 
scarring, and transient ischemic dilation that was seen with 
multi-vessel disease.

According to the July 2009 VA examination report, the examiner 
reviewed the Veteran's history of abnormal stress tests in 2001, 
2003, and 2005, and normal left heart catherization in 2002, 
discussed above.  It was noted that the Veteran was unclear of 
when he specifically developed hypertension, but recalled having 
an elevated blood pressure in 1971 while recovering from 
infectious hepatitis, that the examiner said was supported by the 
service treatment records and his history was again noted.  The 
examiner said that hypertension was next mentioned and diagnosed 
in 2001 when the Veteran said that he believed he had a heart 
attack in 1971.  However, the VA examiner commented that there 
"is no medical evidence to support that the [V]eteran had a 
myocardial infarction ...in 1971" as the hospital records during 
his treatment for infectious hepatitis do not include a diagnosis 
of myocardial infarction.  The examiner said that the episodes of 
chest pain noted in February 1971 "do not correlate with any 
evidence of myocardial infarction or with the diagnosis of 
hypertension".  

Upon clinical evaluation, the diagnoses included isolated blood 
pressure elevation in 1971 during convalescence for infectious 
hepatitis while on active duty that resolved spontaneously 
without any specific intervention and without the Veteran's need 
for any chronic antihypertensive therapy.  The VA examiner 
explained that the Veteran's 1971 episode of chest pain with an 
elevated blood pressure was an isolated incident that did not 
require any medical intervention or initiation of chronic 
antihypertensive therapy.  According to this physician, chronic 
antihypertensive therapy was not documented for the Veteran until 
2001 when he had sustained hypertension, and atypical chest pain, 
as well as the subsequent abnormal stress tests and normal heart 
catheterization study.  The VA examiner stated that the Veteran 
had hypertension with onset not documented until 2001, thus, it 
was not at least as likely as not that the Veteran's hypertension 
had its onset in-service nor was it related to any in-service 
event, disease, or injury as noted above.  The examiner noted the 
recorded blood pressure readings reported when the Veteran was 
examined at separation in April 1971 and that he did not have 
chronic sustained hypertension documented as medical evidence in 
his files until 2001.

Here, the service treatment records show one episode of elevated 
blood pressure and complaint of chest pain in February 1971, but 
do not show diagnosis of, or treatment for, hypertension.  
Although the evidence shows that the Veteran currently has 
hypertension, no competent medical evidence has been submitted to 
show that this disability is related to service or any incident 
thereof.  The record reflects that the Veteran's cardiovascular 
system was normal on separation from service and the first post 
service evidence of hypertension is from 2001, nearly 30 years 
after his separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (to the effect that passage of so 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor that 
weighs against the claim for service connection).  Of note, in 
July 2009, the VA examiner attributed the Veteran's 1971 episode 
of chest pain with elevated blood pressure to an "isolated 
event" that did not require medical intervention or anti 
hypertensive therapy, and said that hypertension vascular disease 
was not documented in the medical records until 2001.

In short, no medical opinion or other medical evidence relating 
the Veteran's hypertension to service or any incident of service 
has been presented.  The evidence does not support a finding of 
continuity of symptomatology since service, as the VA examiner 
noted that, although in 2001 the Veteran reported having a heart 
attack in 1971, neither hypertension nor a myocardial infarction 
was shown in hospital records, and that the next mention of an 
elevated blood pressure and diagnosis of hypertension was not 
until 2001. 

While the Veteran maintains that he has hepatitis and 
hypertension related to active service, as a lay person he has 
not been shown to be capable of making medical conclusions, thus, 
his statements regarding diagnosis and causation are not 
competent.  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical expertise.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Although he is 
competent to describe that he felt chest pain and nausea and 
vomiting, as a lay person, he is not qualified to render a 
medical diagnosis or to provide a medical opinion.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d at 
1372; and Buchanan v. Nicholson, 451 F. 3d at 1336.  And although 
the Veteran is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, he is not competent to provide evidence as to more complex 
medical questions, as is the case here.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the evidence of record is 



against the Veteran's claims for service connection for hepatitis 
and hypertension and his claims must be denied.


ORDER

Service connection for hepatitis is denied.

Service connection for hypertension is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


